In re Charles, Marcus; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of St. Landry, 27th Judicial District Court Div. A, No. 05-K-4590; to the Court of Appeal, Third Circuit, No. KW 10-00795.
Writ granted. Under the unique facts of this case, the district court did not abuse the great discretion afforded to the court under LSA-C.Cr.P. art. 17. The decision of the Court of Appeal is therefore reversed and the ruling of the district court denying the State’s request to have the defendant examined by Dr. John Simo-neaux is reinstated.
GUIDRY, J., would deny.